DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/31/2020 and 02/18/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang (2015/0234145).

Regarding claim 1, Chang discloses an imaging optical element set (at least Figures 5A and 5B, 500, optical photographing lens assembly), which has an optical axis (central optical axis depicted by dashed line), comprising: at least one object-side lens element (510, first lens element); at least one image-side lens element (520, second lens element); and at least one light blocking sheet (560, annular optical element; [0006] teaches enhancing image quality by eliminating unexpected incident light with the use of the optical element, thus 560, annular optical element, is viewed to be light blocking), interposed between the at least one object-side lens element and the at least one image-side lens element (Figure 5A; [0075]), and comprising: an object-side outer surface, toward an object side of the imaging optical element set (Figure 5B, bottom surface of 560, annular optical part, adjacent to 510, first lens element); an image-side outer surface, opposite to the object-side outer surface (Figure 5B, top surface of 560, annular optical part, toward 520, second lens element); an outer diameter portion, having an outer diameter surface connected to the object-side outer surface and the image-side outer surface (left hand side surface, which connects the bottom and top surfaces); an inner diameter portion, defining a central opening of the at least one light blocking sheet, and having an inner diameter surface connected to the object-side outer surface and the image-side outer surface (right hand side surface, which connects the bottom and top surfaces); and a height compensation structure (562, middle annular part), being in full circle form, surrounding the central opening, and for adjusting a height difference between the inner diameter surface and the outer diameter surface along a direction parallel to the optical axis (at least Figure 5B); wherein a maximum height of the height compensation structure is H, the height difference between the inner diameter surface and the outer diameter surface along the direction parallel to the optical axis is Δd, and the following condition is satisfied: 0.0≤Δd/H<0.85 (Table 13 teaches H is 0.02 mm, and T is 0.02 mm; Chang's H + T is viewed to be analogous to the claimed H value, and Chang's H is viewed to be analogous to Δd; thus 0.02/0.04 yields a value of 0.5, which falls within the claimed range; only for exemplary purposes on H and T measurements, see Figure 10B).

Regarding claim 2, Chang discloses the imaging optical element set of claim 1, wherein the maximum height of the height compensation structure is H, the height difference between the inner diameter surface and the outer diameter surface along the direction parallel to the optical axis is Δd, and the following condition is satisfied: 0.0≤Δd/H<0.55 (Table 13 teaches H is 0.02 mm, and T is 0.02 mm; Chang's H + T is viewed to be analogous to the claimed H value, and Chang's H is viewed to be analogous to Δd; thus 0.02/0.04 yields a value to 0.5, which falls within the claimed range; only for exemplary purposes on H and T measurements, see Figure 10B).

Regarding claim 3, Chang discloses the imaging optical element set of claim 1, wherein a thickness of the at least one light blocking sheet is s, and the following condition is satisfied: 0.0 mm<s<0.12 mm (Table 13 teaches T is 0.02 mm, which falls within the claimed range).

Regarding claim 4, Chang discloses the imaging optical element set of claim 3, wherein the maximum height of the height compensation structure is H, the thickness of the at least one light blocking sheet is s, and the following condition is satisfied: 0.7≤H/s<5.0 (Table 13 teaches H is 0.02 mm, and T is 0.02 mm; thus 0.04/0.02 yields a value of 2, which falls within the claimed range).

Regarding claim 6, Chang discloses the imaging optical element set of claim 2, wherein the height compensation structure is directly contacted with an adjacent lens element (Figure 5B depicts 560, annular optical element, is adjacent to 510, first lens element).

Regarding claim 10, Chang discloses the imaging optical element set of claim 3, wherein the central opening of the at least one light blocking sheet is an aperture stop of the imaging optical element set ([0006] teaches enhancing image quality by eliminating unexpected incident light with the use of the optical element, thus 560, annular optical element, is viewed to be light blocking; furthermore because 560, annular optical element, includes a central opening, it is viewed to be an aperture stop).

Regarding claim 11, Chang discloses an imaging lens assembly (at least Figure 5A, 500, optical photographing lens assembly), comprising: a lens barrel (lens barrel depicted in Figure 5A); and the imaging optical element set of claim 1, wherein the imaging optical element set is disposed in the lens barrel (Figure 5A), and the central opening of the at least one light blocking sheet of the imaging optical element set is corresponding to a minimum central opening of the lens barrel (at least Figure 5A).

Regarding claim 12, Chang discloses an electronic device (at least Figure 5A, 500, optical photographing lens assembly), comprising: the imaging lens assembly of claim 11 (Figure 5A); and an image sensor, disposed on an image surface of the imaging lens assembly (590, image plane; Examiner notes that although an image sensor is not explicitly mentioned, in a mobile photographing device an image sensor is necessarily proved on the image plane).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (2015/0234145).

Regarding claim 5, Chang discloses the imaging optical element set of claim 1, but fails to specifically teach wherein the maximum height of the height compensation structure is H, the height difference between the inner diameter surface and the outer diameter surface along the direction parallel to the optical axis is Δd, and the following condition is satisfied: 0.0≤Δd/H<0.35.
However, Chang discloses ranges allowing the following condition is satisfied: 0.0≤Δd/H<0.35 (at least claims 4 and 5 teach 0.01 mm < H < 0.20 mm, and 0.01 mm < T < 0.10 mm; thus values may be chosen to fall within the claimed range, i.e. H may be 0.011, T may be 0.03, yielding 0.268).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Chang to provide wherein the maximum height of the height compensation structure is H, the height difference between the inner diameter surface and the outer diameter surface along the direction parallel to the optical axis is Δd, and the following condition is satisfied: 0.0≤Δd/H<0.35. Doing so would allow for a more compact system to be realized.

Regarding claim 8, Chang discloses the imaging optical element set of claim 2, but fails to specifically teach wherein the height difference between the inner diameter surface and the outer diameter surface along the direction parallel to the optical axis is Δd, and the following condition is satisfied: 0.0 mm≤Δd<0.02 mm.
However, Chang discloses ranges allowing the following condition is satisfied: 0.0 mm≤Δd<0.02 mm (at least claim 4 teaches  0.01 mm < H < 0.20 mm, thus including the ranges from greater than 0.01 to less than 0.02).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Chang to provide wherein the height difference between the inner diameter surface and the outer diameter surface along the direction parallel to the optical axis is Δd, and the following condition is satisfied: 0.0 mm≤Δd<0.02 mm. Doing so would allow for a more compact system to be realized.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chang (2015/0234145) in view of Shirie (2004/0120046).

Regarding claim 7, Chang discloses the imaging optical element set of claim 6, but fails to teach wherein the lens element adjacent to the height compensation structure comprises a full circle form structure surface for corresponding to and being directly contacted with the height compensation structure. Chang and Shirie are related because both teach an imaging optical element set.
Shirie discloses an imaging optical element set wherein the lens element adjacent to the height compensation structure comprises a full circle form structure surface for corresponding to and being directly contacted with the height compensation structure (Figure 7, 22, second lens, presses against 40, flare stopper; [0031]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Chang to incorporate the teachings of Shirie and provide wherein the lens element adjacent to the height compensation structure comprises a full circle form structure surface for corresponding to and being directly contacted with the height compensation structure. Doing so would allow for a more compact design by using a flexible material and avoiding air gaps.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chang (2015/0234145) in view of Chang (2014/0104691), hereafter referred to as Chang ‘91.

Regarding claim 9, Chang discloses the imaging optical element set of claim 2, wherein the height compensation structure, in order from the outer diameter surface of the at least one light blocking sheet to the central opening, comprises: a first side wall, extending from one of the object-side outer surface and the image-side outer surface to away from the other one of the object-side outer surface and the image-side outer surface (562, middle annular part, includes a slanted surface which extends from the object-side outer surface to away from the image-side outer surface).
Chang fails to teach a second side wall, extending from the one of the object-side outer surface and the image-side outer surface to close to the other one of the object-side outer surface and the image-side outer surface. Chang and Chang ’91 are related because both teach an imaging optical element set.
Chang ’91 discloses an imaging optical element set wherein the height compensation structure comprises: a second side wall, extending from the one of the object-side outer surface and the image-side outer surface to close to the other one of the object-side outer surface and the image-side outer surface (Figure 12, 52, bent portion; [0066] teaches 52, bent portion, may be wave-shaped or arc-shaped; thus the portion from an apex of the wave or arc toward the optical axis is viewed to include a second side wall which extends from the object-side outer surface to close to the image-side outer surface).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Chang to incorporate the teachings of Chang ‘91 and provide a second side wall, extending from the one of the object-side outer surface and the image-side outer surface to close to the other one of the object-side outer surface and the image-side outer surface. Doing so would allow for fitting to various surface configurations of the imaging components, thereby improving light blocking.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BALRAM T PARBADIA whose telephone number is (571)270-0602. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BALRAM T PARBADIA/Primary Examiner, Art Unit 2872